Simmons, C. J.
Gleason was tried and convicted of the offense of murder. He made a motion for a new trial, upon the *694general grounds that the verdict was contrary to law and to the evidence. Pending this motion he made application to the judge of the superior court to order another < inquest upon the body of the person slain by Gleason. The court refused his petition, and he excepted. Under the facts of the case we think that the court did not abuse its discretion in denying the petition. Had it been granted and an inquest had, the facts discovered could not have been used in evidence to elucidate any ground in the motion for a new trial. Nor could they have been received to impeach or otherwise discredit the testimony of the witnesses sworn at the trial. There was nothing in the motion even in the nature of an extraordinary motion for a new trial. There was no allegation of newly discovered evidence. Indeed, there was nothing in the motion to which the facts which might have been discovered by a new inquest would have applied. The application or petition should have been made before the trial. If it had been so made and sufficient reasons assigned therein for the granting of the petition, the trial judge would doubtless have granted it and had the inquest made in order that the facts might have appeared upon the trial. Inasmuch as the petition was not so made but was postponed until after conviction, we think that the court did not err in refusing the request. Judgment affirmed.

All the Justices concurring.